Citation Nr: 1226031	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-49 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an eye disorder, including as secondary to service-connected Type II Diabetes Mellitus and/or herbicide exposure.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from May 1968 to May 1970, including in the Republic of Vietnam from October 25, 1968, to October 24, 1969, and from December 1990 to May 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for service connection for a low back disorder, specifically, for lumbar spondylosis with degenerative disc disease, and from a December 2008 rating decision of the RO that also denied his claim of entitlement to service connection for a bilateral eye condition.

He had earlier, in June 2003, raised the issue of his entitlement to service connection for a nerve disorder of his right arm, but the RO, as the Agency of Original Jurisdiction (AOJ), never adjudicated this other claim.  Therefore, the Board does not presently have jurisdiction to consider it and is referring it to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

As for the claims that are currently before the Board, for service connection for low back and eye disorders, they require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Although the Board sincerely regrets the additional delay in deciding the appeal of these claims that inevitably will result from this remand, it is necessary to ensure there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.

The Veteran contends he has low back and eye disorders as a result of his military service.  Specifically, he contends that he has lumbar spondylosis and degenerative disc disease as a result of a low back injury he sustained in Vietnam in December 1968 when he fell off a large rock or cliff in full combat gear.  He further alleges that he has had recurrent low back problems since.  His service treatment records (STRs) show he was hospitalized for two days for a back disorder, diagnosed as an acute low back strain.  No bony abnormality was seen on X-ray.  He was confined to battalion quarters for 48 hours on discharge.  It was further recommended that he undertake a progressive increase in activity, as determined by the battalion aid station.

In April 2009, he was provided a VA examination concerning this claim.  The examiner determined the lumbar spondylosis and degenerative disc disease were less likely than not related to any incident or occurrence in service due to the "lack of treatment" for any back problem prior to the complaints of back pain and magnetic resonance imaging (MRI) in May 2008.  The essence of 38 C.F.R. § 3.303(b), however, is continuity of symptoms, not treatment.  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of showing chronicity (i.e., permanency) of disease or injury in service to, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  To establish entitlement to direct service connection, there are three requirements; there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the 
in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  These second and third requirements can be satisfied under 38 C.F.R. § 3.303(b), however, by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of the condition continued after service, and (3) the current condition is related to the continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Moreover, VA adjudicators are precluded from concluding lay evidence and testimony regarding continuity of symptomatology since service is not credible merely because it is unaccompanied by contemporaneous medical evidence such as actual treatment records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

It is nonetheless permissible to consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  And lay evidence regarding continuity of symptomatology since service has to be both competent and credible to ultimately have probative value.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307 (alternatively permitting a presumption of service incurrence for certain conditions like spondylosis, i.e., arthritis, which are considered chronic, per se, and assuming it manifested to a compensable degree, meaning to at least 10-percent disabling, within the initial post-service year), a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

In February 2010, so since the April 2009 VA examination and opinion, medical records from the Social Security Administration (SSA) were obtained and associated with the file for consideration.  In a statement dated in September 2004, submitted to SSA, the Veteran's primary physician, Dr. P., indicated the Veteran had been a patient of his for many years and had a history of degenerative arthritis with chronic back pain.  See also a May 2008 VA Form 21-4142, Authorization and Consent to Release Information to VA, requesting treatment records dating back to 1978.

The medical records from SSA also contained a December 2007 X-ray report showing early disc degeneration at the L4-5 level, which predates the May 2008 MRI report relied on by the April 2009 VA compensation examiner.  Furthermore, this examiner failed to note the existence of two medical history reports in the Veteran's service records, dated in April 1991 and November 1994, showing then contemporaneous reports of recurrent back pain.

As the examiner's opinion therefore was not provided in consideration of the Veteran's entire medical history and does not address relevant facts present in the record at the time of the examination, a supplemental medical opinion on the issue of the etiology of the Veteran's low back disorder must be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an adequate VA medical opinion will be based on the consideration of the Veteran's prior medical history and examinations); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value."); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (explaining that a thorough medical opinion takes into account the records of prior medical treatment).

However, in order to clarify the date of onset, underlying cause, and progression of the Veteran's low back disorder, efforts first should be made to obtain any existing clinical records concerning his earlier treatment for the back strain, dated from December 10, 1968, to December 12, 1968, any records from Dr. P. dated from 1978 to 2001, and any records from Dr. S., the physician listed on the December 2007 X-ray report, before obtaining this supplemental VA medical nexus opinion.  38 U.S.C.A. § 5103A(b),(c) (West 2002); 38 C.F.R. § 3.159(c) (2011).

Additionally, as the September 2004 statement from Dr. P. lacks the sort of detail and fully articulated reasoning that allows the Board to determine whether the determination provided is the product of valid medical analysis applied to the significant facts of the case, supplemental commentary on the onset of the Veteran's low back disorder, progression of this disorder, and the basis of the past diagnosis of degenerative arthritis with chronic lower back pain should be obtained from Dr. P. on remand.  See Savage v. Shinseki, 24 Vet App. 259, 267 (2011) (explaining that the duty to assist requires VA to seek clarification or further evidence from a private physician where a VA medical examination will not reveal the precise information that is reasonably available from a private examination report).

With regards to the other claim at issue, for service connection for an eye disorder, the Veteran contends he has an eye condition that was caused by his 
service-connected Type II Diabetes Mellitus or that, alternatively, is the result of his presumed exposure to Agent Orange in Vietnam.  See, e.g., his September 2008 claim and December 2009 formal appeal.  His Type II Diabetes Mellitus was itself service connected on the basis of this presumed exposure to Agent Orange in Vietnam, so his claim for an eye condition is both derivative of that exposure and the consequent diabetes inasmuch as he is alleging the eye condition is a residual or complication of the diabetes.

In support of this contention and chain link of causation, he submitted an eye examination report dated in May 2008 showing abnormal lenses.  The evaluating ophthalmologist determined the Veteran had bilateral trace nuclear sclerosis or cataracts.  The report also shows uncorrected distant visual acuity of 20/20 for the right eye and 20/30 for the left eye, and this evaluating ophthalmologist noted that the Veteran's "vision seems ok."  

In April 2009, the VA examiner found that the Veteran had uncorrected distant visual acuity of 20/20 and near visual acuity of J12 for the right eye, correcting to J1; he had uncorrected distant visual acuity of 20/40 and near visual acuity of J12 for the left eye, correcting to 20/25 and J1.  Dilated slit lamp examination showed nuclear sclerotic lenses bilaterally.  During that examination, the Veteran complained of blurred near vision.  The examination report shows diagnoses of presbyopia, or farsightedness caused by advancing years or old age, Dorland's Illustrated Medical Dictionary 904, 1543 (28th ed. 1994), and diabetes mellitus without retinopathy.  VA treatment records show the Veteran is regularly monitored for diabetic retinopathy, and the available teleretinal imaging examination reports, dated in June 2010 and September 2011, do not reflect any such abnormality.

A substantial number of VA-contracted eye consultations are absent from the record, however.  See, e.g., March 2009, April 2008, August 2006, October 2005, and March 2004 VA contract eye clinic notes (indicating the absent reports are available for viewing on Vista Imaging).  Furthermore, review of the VA treatment records submitted to SSA shows that relevant records dated from January 2004 to August 2007 may be missing.  So, on remand, these records, as well as any recent VA medical records showing treatment for an eye or low back disorder, dated since October 2011, should be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).

Then, lastly, the Veteran should be provided an additional VA examination as the April 2009 VA examination did not adequately address all diagnosed eye disorders of record or all theories of entitlement raised by the Veteran.  Stefl, 21 Vet. App. at 123; see generally See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  On remand, in consideration of the relevant medical records associated with the claims file since the April 2009 medical opinion, the examiner should determine whether the Veteran suffers from any current eye disorder, including presbyopia and bilateral nuclear sclerosis, which is proximately due to, the result of, or aggravated by his service-connected Type II Diabetes Mellitus or that is related to his presumed exposure to herbicides in Vietnam.  See 38 C.F.R. §§ 3.303(a); 3.310.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Contact the appropriate government records custodian, such as the National Personnel Records Center (NPRC), and request any STRs and service personnel records (SPRs) pertaining to the Veteran's low back injury in service or treatment of same that have not yet been obtained, including any unobtained clinical records of his hospitalization from December 10, 1968, to December 12, 1968.  If any requested records are unavailable, or the search for them otherwise yields negative results, this fact must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Also contact the local VA Medical Center (VAMC) in Jackson to obtain any outstanding records of evaluation or treatment of the Veteran's eye or low back disorders, especially (a) any contract eye clinic notes, including any dated from March 2009, April 2008, August 2006, October 2005, and March 2004; (b) any relevant treatment records dated from January 2004 to August 2007; and (c) any other records dated since November 2011.  If any requested records are unavailable, or the search for them otherwise yields negative results, this fact must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

3.  As well, contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all private medical care providers that have treated him for his eye and low back disorders.  Of particular interest are (a) any private treatment records dated from 1978 to 2001 from his primary private care physician, Dr. P., and (b) any records from the private physician listed on the December 2007 X-ray report, Dr. S.

For all records adequately identified and for which the Veteran has signed the appropriate releases, the records should be obtained and associated with the claims file for consideration.  Since these records are not in the possession of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1) (instead of subpart (c)(2)), although in any event the Veteran still has to be appropriately notified in accordance with (e)(1) if any identified records are not obtained.

4.  Request clarification from Dr. P. regarding the underlying basis for the determination that the Veteran has a history of degenerative arthritis with chronic lower back pain.  Dr. P. is also asked to describe, if possible, the onset and progression of the Veteran's low back symptoms, including especially in terms of any potential relationship or correlation with the injury (acute low back strain) the Veteran sustained during his military service.

5.  Upon receipt of all additional records, obtain a supplemental medical opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's low back disorder is a result of his fall in service in December 1968.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

In making this determination, the examiner must consider the Veteran's lay statements and testimony regarding his "recurrent back problem", i.e., continuity of symptoms since service, even absent any documented treatment until many years after service.  In other words, the Veteran is competent to say he has experienced continuous symptoms since his injury in service, and the Board will have to decide whether his lay statements and testimony concerning this also is credible to ultimately have probative value since the latter is a factual, not medical, determination.

The examiner also must consider Dr. P.'s September 2004 statement, the December 2007 X-ray report, the April 1991 and November 1994 medical history reports, and any other additional records associated with the claims file in accordance with this remand order. 

If it is determined the Veteran needs to be reexamined, the examination must include any diagnostic testing or evaluation deemed necessary.

Regardless of whether an additional examination is deemed necessary (or, instead, just review of the file), the claims file, including a complete copy of this remand, must be made available for review and consideration of the pertinent medical and other history. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

Also, if it is determined the Veteran needs to be reexamined, he is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

6.  Also upon receipt of all additional records, schedule a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran currently suffers from an eye disorder that is either (a) proximately due to, the result of, or aggravated by his service-connected Type II Diabetes Mellitus, or (b) the result of his presumed exposure to herbicides in Vietnam.  He has previously been diagnosed with 

presbyopia and bilateral trace nuclear sclerosis or cataracts.  Only the presbyopia, however, is a type of refractive error that, generally speaking, cannot be service connected as a matter of express VA regulation since not considered a disease or an injury for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.

If the examiner determines the Veteran has an eye disorder that is being aggravated by his service-connected Type II Diabetes Mellitus, the examiner should address the following medical issues:  (a) the baseline manifestations of the Veteran's eye disorder found prior to aggravation; and (b) the increased manifestations that, in the examiner's opinion, are proximately due to the service-connected Type II Diabetes Mellitus.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

In making this determination, the examiner should consider the Veteran's lay statements of record.  Additionally, the examination should include any diagnostic testing or evaluation deemed necessary.  

The claims file, including a complete copy of this remand, must be made available for review and consideration of the pertinent medical and other history. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

7.  Review the examination reports to ensure they are responsive to these determinative issues of causation and aggravation.  If they are not, take corrective action.  38 C.F.R. § 4.2;  Barr, 21 Vet. App. at 311 (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Stefl, 21 Vet. App. at 123 (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

8.  Then readjudicate these claims in light of all additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



